Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims

Claims 1-13 are currently pending.
Claims 1-13 have been considered on the merits. 


Specification

The disclosure is objected to because of the following informalities: use of trademarks in the specification.  

The use of the terms RosetteSep™ (0021), ABI Prism® (0083), GraphPad Prism™ (0092), GenElute (0094), Hyclone™ (00117, 0087), QTRAP® (00120), which is a trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (Blood, 2013) in view of Zhu et al. (Proceedings of the National Academy of Sciences, 2019) (Ref. of Record) and Seidel et al. (Stem Cells and Development, 2007) (Ref. of Record). 

With respect to claim 1, Cutler teaches a method for preparing hematopoietic stem cells (HSCs) by modulating the cells ex vivo with a small molecule, 16,16-Dimethyl prostaglandin E2 (dmPGE2), known to regulate HSC homeostasis (see abstract). Cutler teaches that transplantation outcomes could be improved by increasing the effective dose of HSCs after ex vivo modulation (see abstract). While Cutler does not teach treating the HSPCs with GABA B receptor (GABBR) modulator, Cutler teaches conditions similar to the conditions recited in the instant claims, using the small molecule modulator dmPGE2. With respect to claims 3-6, 8 and 9, Cutler teaches treating human CD34+ cells isolated from umbilical cord blood with 10 µM of dmPGE2 for 2 hours (pg. 3075, right column, par. 6). Cutler determined that the optimal concentration of dmPGE2 is 10 µM, after treating human CD34+ cells with increasing concentrations of dmPGE2 (pg. 3076, right column, par 3; pg. 3077, left column, par. 1). 

With respect to claim 10, Cutler teaches a composition comprising human CD34+ cells isolated from umbilical cord blood treated with 10 µM dmPGE2 and complete media, LMD/HAS, or dimethylsulfoxide (DMSO) (carrier) (pg. 3075, right column, par. 6; pg. 3077-3078).  

With respect to claim 11, Cutler teaches a method of enhancing and accelerating engraftment of umbilical cord blood HSCs by ex vivo modulation with dmPGE2 in transplantations. Cutler teaches performing a clinical trial with the participation of patients with high risk hematological malignancies, in which participants were transplanted (administered) with umbilical cord blood cells treated with 10 µM dmPGE2 in LMD/HSA media for 2 hours (pg. 3078, right column, par.2). With respect to claim 12, Cutler teaches injecting umbilical cord blood-isolated human CD34+ cells treated with 10 µM dmPGE2 in DMSO for 2 hours in sublethally irradiated mice (administered systemically) (pg. 3075, right column, par. 6). With respect to claim 13, Cutler teaches that patients were infused with the treated umbilical cord blood cells (administered locally) (pg. 3075, left column, par 3). 

With respect to claims 2 and 7, Cutler does not teach using a GABBR1 agonist, or more specifically, baclofen, as the GABBR modulator.  With respect to claim 10, Cutler does not teach a composition comprising HSPCs treated with a GABRR1 agonist or baclofen.  With respect to claim 11, Cutler does not teach administering cells treated with a composition comprising a GABBR1 agonist or baclofen.
However, Zhu studied the function of GABA signaling in hematopoietic progenitors and identified a link between GABRR1 and the hematopoietic system (see abstract). Zhu teaches that a subset of HSCs and multipotent progenitors express GABBR1 (pg. 18418, right column, par. 3). Zhu further studied the function of Gabrr1 in human and mouse hematopoiesis by knocking out Gabbr1, manipulating GABRR1 expression levels, or by treating HSPCs with different agonists and antagonists of GABBR1, and found that inhibition of GABBR1 signaling by genetic knockout or antagonists significantly decreased HSPC differentiation, while overexpression of GABBR1 in human CD34+ cells or treatment of CD34+ cells with different agonists significantly increased HSPC populations (pg. 18418-18419; pg. 18420, left column, par. 2). In further support, Seidel teaches the use of baclofen as a GABA B- receptor agonist in HSPC studies (see whole document). Seidel studied the influence of GABA on the migration of CD133+ HSPCs, and verified the migration studies using GABA- B receptor agonists, including baclofen (see abstract; Fig. 2). Furthermore, Cutler teaches the desire to increase the effective dose of HSCs (abstract).  

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to prepare HSPCs by substituting a small molecule modulator of HSPCs (dmPGE2) taught by Cutler, with another known small molecule modulator of HSPCs (a GABBR1 modulator) because Zhu taught that HSPCs express GABRR1 and, therefore, can be modulated to obtain the desired effects, such as increasing HSPC generation for clinical applications, e.g. transplantations. Furthermore, since Zhu taught that treatment of human CD34+ cells with different agonists increased HSPC populations ~2- and 4-fold, one of ordinary skill in the art would have been motivated to use a GABBR1 agonist with a reasonable expectation of success in obtaining the same or similar results for the benefit of increased transplantation results, specifically, to enhance and improve engraftment, as Cutler taught when using a small molecule modulator of HSPCs. Additionally, Cutler teaches the desire to increase the effective dose of HSCs. In addition, a skilled artisan would have been able to select one of several GABBR1 agonists available at the time the claimed invention was made, including baclofen, a GABBR agonist with influence on HSPCs well known in the art and that was taught by Seidel. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
	
Conclusions

No claims are allowed.





Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632